EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ClearOne Communications, Inc. We consent to the incorporation by reference in Registration Statement Nos. 333-148789 and 333-137859 of ClearOne Communications, Inc. on Forms S-8 of our financial statement audit report dated March30, 2011, appearing in this annualreport on Form 10-K of ClearOne Communications, Inc. for the yearendedDecember 31, 2010, the six months endedDecember 31, 2009 and the year ended June 30, 2009. /s/ Jones Simkins, P.C. JONES SIMKINS, P.C. Logan, Utah March 30, 2011
